Title: John Devereux DeLacy to Thomas Jefferson, 8 July 1813
From: DeLacy, John Devereux
To: Jefferson, Thomas


          
            sir Charleston July the 8th 1813.
            The importance of the object contemplated induces me without apology to solicit your patronage for the inclosed which will shew you also, sir, what the result of my labors and researches have been since I last had the honor of addressing you—
            With the greatest Respect I have the honor to subscribe myself
            sir Your most obedient ServtJohn Devx DeLacy
          
          
            P.S. Be so good sir as to direct to me to the general post office in washington, I am anxious to get some order made in the business during the present Session of Congress—
          
        